       Case 4:20-cv-00044-BMM Document 76 Filed 02/03/21 Page 1 of 9



MARK STEGER SMITH
Assistant U.S. Attorney
U.S. Attorney’s Office
2601 Second Avenue North, Suite 3200
Billings, MT 59101
Tel: (406) 247-4667; Fax: (406) 657-6058
mark.smith3@usdoj.gov
JEAN E. WILLIAMS
Deputy Assistant Attorney General
LUTHER L. HAJEK (CO Bar 44303)
United States Department of Justice
Environment and Natural Resources Division
999 18th St., South Terrace, Suite 370
Denver, CO 80202
Tel: (303) 844-1376; Fax: (303) 844-1350
luke.hajek@usdoj.gov
Attorneys for Federal Defendants
               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 THE ASSINIBOINE AND SIOUX
 TRIBES OF THE FORT PECK INDIAN            CV 20-44-BMM-JTJ
 RESERVATION,
                                           JOINT MOTION FOR STAY
             Plaintiff,
       v.

 THE U.S. DEPARTMENT OF THE
 INTERIOR, et al.,

             Defendants,

       and

 TRANSCANADA KEYSTONE
 PIPELINE, LP, et al.,

              Defendant-Intervenors.
        Case 4:20-cv-00044-BMM Document 76 Filed 02/03/21 Page 2 of 9



      Defendants U.S. Department of the Interior et al. (“Defendants”), Plaintiff

Assiniboine and Sioux Tribes of the Fort Peck Reservation, and Defendant-

Intervenors TC Energy et al. jointly move for a stay of all deadlines and

proceedings in this case for sixty days. Defendants’ reply in support of their

motion to dismiss the two new National Historic Preservation Act claims filed by

Plaintiff is due February 9, and Defendants’ opening summary judgment brief is

due February 15, 2021. This case involves the U.S. Bureau of Land Management’s

(“BLM”) approval of a right-of-way for the Keystone XL Pipeline and the U.S.

Army Corps of Engineers’ (“Corps”) issuance of a permit for the pipeline pursuant

to the Rivers and Harbors Act, 33 U.S.C. § 408. The parties request this stay in

light of the President’s revocation of the Presidential permit allowing the pipeline

to cross the border.

      In a January 20, 2021 Executive Order, President Joseph R. Biden revoked

the March 29, 2019 Presidential Permit granted to TransCanada Keystone Pipeline,

L.P., for the construction, connection, operation, and maintenance of pipeline

facilities at the international border of the United States and Canada. See

Protecting Public Health and the Environment and Restoring Science to Tackle the

Climate Crisis, 86 Fed. Reg. 7,037, 7,041 (Jan. 20, 2010). After the issuance of the

executive order revoking the border-crossing permit, TC Energy announced that it

would suspend advancement of the project due to the revocation of the Presidential


                                          1
        Case 4:20-cv-00044-BMM Document 76 Filed 02/03/21 Page 3 of 9



Permit.1

      The requested stay will not prejudice any party because TC Energy does not

intend to do any further construction of the pipeline or construct new pump stations

over the next sixty days. TC Energy intends to consider the impact of the

President’s decision on the project and does not intend to move forward with

pipeline construction while it conducts that evaluation. If that changes and TC

Energy opts to move forward with pipeline construction or construction of new

pump stations, it will notify the Court of those plans sixty days in advance of

moving ahead with construction. Such notice does not apply to actions taken by

TC Energy in response to an order from the government, dismantling facilities or

movement of equipment, or required environmental protection measures.

Additionally, TC Energy does not need to provide notice of other security or

maintenance activities for existing infrastructure. TC Energy also agrees that,

during the sixty-day stay, it will not construct any new work force camps and that

occupation of the camps will be limited to staff necessary for security,

environmental protection, securing TransCanada’s assets that are already in place,

and/or dismantling the camps. TC Energy agrees to provide at least thirty days’

notice to the parties prior to construction or occupation of the camps by workers


1
 See https://www.tcenergy.com/announcements/2021-01-20-tc-energy-
disappointed-with-expected-executive-action-revoking-keystone-xl-presidential-
permit/.
                                          2
        Case 4:20-cv-00044-BMM Document 76 Filed 02/03/21 Page 4 of 9



engaging in anything other than security, environmental protection, asset

protection, and/or dismantling the camps.

       In addition, in order for any construction activity to occur on federal lands

under the authority of the U.S. Bureau of Land Management (“BLM”) and the U.S.

Army Corp of Engineers (“Corps”), TC Energy must request a notice to proceed

from BLM. See U.S. Bureau of Land Management, Record of Decision, Keystone

XL Pipeline Project, Decision to Grant Right-of-Way and Temporary Use Permit

on Federal Land at 7 (Jan. 20, 2020). See BLM-00149.2 If such a request were

submitted, BLM would need to evaluate it to ensure that TC Energy complied with

the required terms of the right-of-way grant, and that evaluation would likely take

at least several weeks. No such application has been submitted, and if an

application is submitted, Defendants will notify the Court.

      Further, TC Energy is required to schedule a preconstruction conference

with BLM prior to commencing any construction or ground-disturbing activities on

federal land and must notify BLM at least thirty days in advance of such

preconstruction conference. See U.S. Bureau of Land Management, Right-of-Way

Grant MTM-98191, Temporary Use Permit MTM-98191-01, at Exhibit B,

stipulation 4. See BLM-00022-23. TC Energy has not provided BLM notice of a



2
  Citations to “BLM-xxxxx” refer to the documents in BLM’s administrative
record. See ECF No. 62.
                                         3
          Case 4:20-cv-00044-BMM Document 76 Filed 02/03/21 Page 5 of 9



preconstruction conference, but if TC Energy does so, Defendants will inform the

Court.

         Finally, TC Energy has not yet received a permit pursuant to Rivers and

Harbors Act section 10, 33 U.S.C. 403, which is required before TC Energy can

construct a pipeline across the Missouri River below the Fort Peck Dam. It is

uncertain when the Corps will make a decision on that permit.

         In light of these developments, the parties respectfully request that the Court

stay the current litigation deadlines for sixty days, so that the parties may

determine what further proceedings may be necessary in this case. See Landis v. N.

American Co., 299 U.S. 248, 254 (1936) (a court has inherent authority to stay

litigation). During that time, incoming officials within the U.S. Department of the

Interior and other agencies will evaluate the previously issued authorizations for

the pipeline. The agencies will evaluate whether the authorizations should be

rescinded or suspended in light of the President’s action or for other reasons.

Given that many positions within the respective agencies’ leadership have not yet

been filled, this process will likely take several weeks.

         At the end of the sixty-day period, the parties will advise the Court whether

further proceedings are necessary and, if so, propose a revised briefing

schedule. If the parties need additional time to discuss potential further

proceedings, the parties will submit a status report and request additional time to


                                            4
        Case 4:20-cv-00044-BMM Document 76 Filed 02/03/21 Page 6 of 9



continue their discussions. The parties retain the right to ask the Court to lift the

stay in response to changes in conditions on the ground.

DATED: February 3, 2021                 Respectfully submitted,

                                        MARK STEGER SMITH
                                        Assistant U.S. Attorney
                                        U.S. Attorney’s Office
                                        2601 Second Avenue North, Suite 3200
                                        Billings, MT 59101
                                        Tel: (406) 247-4667; Fax: (406) 657-6058
                                        mark.smith3@usdoj.gov

                                        JEAN E. WILLIAMS
                                        Deputy Assistant Attorney General

                                        /s/ Luther L. Hajek
                                        LUTHER L. HAJEK (CO Bar 44303)
                                        Trial Attorney, Natural Resources Section
                                        United States Department of Justice
                                        Environment and Natural Resources Div.
                                        999 18th St., South Terrace, Suite 370
                                        Denver, CO 80202
                                        Tel: (303) 844-1376
                                        Fax: (303) 844-1350
                                        E-mail: luke.hajek@usdoj.gov
                                        Attorneys for Federal Defendants
                                        CROWLEY FLECK PLLP
                                        /s/ Jeffery J. Oven
                                        Jeffery J. Oven
                                        Jeffrey M. Roth
                                        490 North 31st Street, Ste. 500
                                        Billings, MT 59103-2529
                                        Telephone: 406-252-3441
                                        Email: joven@crowleyfleck.com
                                        jroth@jcrowleyfleck.com
                                        SIDLEY AUSTIN LLP


                                           5
      Case 4:20-cv-00044-BMM Document 76 Filed 02/03/21 Page 7 of 9



                                 /s/ Peter C. Whitfield
                                 Peter C. Whitfield
                                 Joseph R. Guerra
                                 1501 K Street, N.W.
                                 Washington, DC 20005
                                 Telephone: 202-736-8000
                                 Email: pwhitfield@sidley.com
                                 jguerra@sidley.com
                                 Attorney for Defendant-Intervenors
                                 TC Energy Corp. et al.
___________________

                                 Majel M. Russell (MT Bar No. 4057)
                                 Daniel S. Wenner (MT Bar No. 42335071)
                                 Elk River Law Office, P.L.L.P.
                                 P.O. Box 928
                                 2501 4th Ave. N.
                                 Billings, Montana 59101
                                 Tele: (406) 259-8611
                                 Fax: (406) 259-3251
                                 Email: mrussell@elkriverlaw.com
                                         dwenner@elkriverlaw.com

                                 Reid Peyton Chambers
                                 Frank S. Holleman
                                 Matthew L. Murdock
                                 Sonosky Chambers, Sachse
                                  Endreson & Perry, LLP
                                 1425 K Street, N.W., Suite 600
                                 Washington, DC 20005
                                 Tele: (202) 682-0240
                                 Fax: (202) 682-0249
                                 Email: rchambers@sonosky.com
                                         fholleman@sonosky.com
                                         mmurdock@sonosky.com

                                 Attorneys for Plaintiff




                                    6
        Case 4:20-cv-00044-BMM Document 76 Filed 02/03/21 Page 8 of 9



                       CERTIFICATE OF COMPLIANCE

      Pursuant to Local Rule 7.1(d)(2)(E), the foregoing brief is proportionately

spaced, has a typeface of 14 points, and contains 937 words, excluding the tables,

caption, signature, certificate of compliance, and certificate of service.


                                 /s/ Luther L. Hajek______
                                 LUTHER L. HAJEK
                                 U.S. Department of Justice




                                           7
       Case 4:20-cv-00044-BMM Document 76 Filed 02/03/21 Page 9 of 9



                        CERTIFICATE OF SERVICE

      I hereby certify that on February 3, 2021, a copy of the foregoing was served

on all counsel of record via the Court’s CM/ECF system.


                               /s/ Luther L. Hajek
                               LUTHER L. HAJEK
                               U.S. Department of Justice




                                        8
